Citation Nr: 0832127	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for gout.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from September 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In August 2008 a hearing was held before the undersigned 
Veterans Law Judge, who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  
A written transcript of the hearing testimony is included in 
the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his gout first manifested during 
service.  He contends that he reported foot pain while in-
service, but that he was never given a definitive diagnosis, 
and that his pain was not resolved.  

The veteran's service treatment records indicate that he 
reported foot pain in October and November 1970.  This foot 
pain was related to his pre-existing pes planus, and the 
veteran was told to wear low quarter shoes only.

Post-service treatment records reveal that the veteran sought 
treatment for foot pain in 1974 and reported pain and 
swelling of the right ankle in September 1978.  It also 
appears that the veteran was diagnosed with gout in 1984, and 
has suffered many attacks of gout in the intervening years.

Given the preceding evidence, it appears that a VA 
examination for the purpose of a nexus opinion is necessary 
because (1) the record contains competent evidence related to 
a current diagnosis of gout; (2) the veteran's service 
treatment records reveal that the veteran reported foot pain 
on several occasions; and (3) the evidence indicates that the 
claimed disability may be associated with this in-service 
foot pain.  See McClendon v. Nicholson, 20 Vet. App. 79 
(2006) (recognizing that the latter element is a low 
threshold).

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  Schedule the veteran for an 
appropriate VA examination of his gout.  
Ask the examiner to review the claims 
file in conjunction with the 
examination and to make a note of such 
a review in the examination report.  
Have the examiner conduct all necessary 
tests and express an opinion as to 
whether it is at least as likely as not 
that the foot pain the veteran 
experienced in service was a 
manifestation of his current gout.  

2.  Then, the AMC should readjudicate the 
claim of service connection for gout.  If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




